Citation Nr: 1756215	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-28 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from July 1960 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Misfiled documents were discovered by the Board in this Veteran's claims file.  The documents consisted of 14 pages of military personnel records pertaining to a different service member.  These misfiled documents were mistakenly included in this Veteran's file, but do not appear to have had any impact in the instant appeal.  Accordingly, the Board removed the misfiled records in November 2017 for association with the correct Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Specifically, a new VA examination is needed.  

As it pertains to hearing loss, the Veteran previously underwent a VA examination in January 2017.  At present, the VA examiner's opinion is incomplete.  As relevant, the VA examiner gave a negative opinion "due to the hearing loss at military separation not meeting VA criteria for service connection."  Earlier in the report, the VA examiner stated that the service separation examination in May 1967 documented hearing within normal limits with a mild hearing loss at 4000.  

In reaching this conclusion, it appears that the VA examiner did not account for the change in standards from those set by the American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), which occurred around this time.

Assuming that the Veteran's May 1967 service separation examination reflects the prior ASA standards, the Veteran's hearing acuity was as follows with the current ISO-ANSI standards set forth in parentheses:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
20 (30)
35 (40)
LEFT
10 (25)
5 (15)
10 (20)
10 (20)
5 (10)

As seen, the converted standards show a much different level of hearing acuity than that relied on by the examiner.  The Board is unable to determine if or how the converted standards would change the VA examiner's opinion.  

Accordingly, remand for an addendum opinion is needed.  

As it pertains to tinnitus, the Veteran's representative pointed out in a November 2017 brief that the examination form used by the January 2017 VA examiner did not include a question as to whether tinnitus is secondary to hearing loss.  The Board agrees that this secondary question is relevant to the extent it is interrelated with the remanded claim of service connection for hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015) (By virtue of VA Training Letter 10-02 and VA Fast Letter 08-10, a theory of secondary service connection for tinnitus based on hearing loss is reasonably raised by the record if the appellant is already service connected for hearing loss based on in-service acoustic trauma.).  Accordingly, an opinion on this secondary question is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the January 2017 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed hearing loss and tinnitus conditions.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and the results of the last examination.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's current hearing loss disability had its onset directly during service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner is asked to reconsider the May 1967 service separation examination with special attention to the hearing test results converted from the prior standards set by the American Standards Association (ASA) to the current standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The examiner is asked to address whether the converted results make it more or less likely that a current hearing impairment is related to service and why?  

(b)  As it pertains to tinnitus, was the condition at least as likely as not (i.e., at least equally probable) caused or aggravated by the Veteran's hearing loss?  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




